In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-22-00059-CR


                  IN RE GABRIEL ALEJANDRO RAMIREZ, RELATOR

                               ORIGINAL PROCEEDING

                                     March 9, 2022
                            MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      Relator Gabriel Alejandro Ramirez, proceeding pro se, filed a petition for writ of

mandamus with this Court seeking to compel the Honorable Brooks H. Hagler, judge of

the 259th District Court of Jones County, Texas, to consider and rule on a post-conviction

motion. We dismiss the original proceeding for want of jurisdiction.


      Each court of appeals may issue writs of mandamus against a judge of a district

or county court in its geographic district and may issue writs necessary to enforce its

jurisdiction. TEX. GOV’T CODE ANN. 22.221(a), (b). Ramirez directs his mandamus petition

against the judge of the 259th District Court, a court not located within the geographic

district for the Seventh Court of Appeals, but instead located within the Eleventh Court of
Appeals District. See TEX. GOV’T CODE ANN. § 22.201(h), (l). Ramirez’s petition does not

show how the requested mandamus relief is necessary to enforce our appellate

jurisdiction. See In re Jackson, No. 08-20-00026-CV, 2020 Tex. App. LEXIS 1003, at *2-

3 (Tex. App.—El Paso, Feb. 5, 2020, orig. proceeding) (mem. op.).


      As there is no authority allowing this Court to exercise mandamus jurisdiction over

respondent, we dismiss Ramirez’s petition for writ of mandamus for want of jurisdiction.


                                                      Per Curiam


Do not publish.




                                           2